         Case 1:19-cv-02473-PKC Document 126 Filed 10/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                          10/08/2020
 ELVAYARIS ROSA, et al.,
                Plaintiffs,                          19-CV-2473 (PKC) (BCM)
        -against-                                    ORDER SCHEDULING SETTLEMENT
                                                     CONFERENCE
 UNITED STATES OF AMERICA, et al.,
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

        By letter dated October 2, 2020, the government requested, among other things, that the
Court "excuse the individual defendants from attendance at the [October 13, 2020] settlement
conference." (Dkt. No. 124 at 1.) On October 5, 2020, the Court granted that request to the extent
that "the individual defendants need not attend the October 13, 2020 settlement conference." (Dkt.
No. 125 at 2.) The Court did not excuse the individual defendants from complying with the pre-
settlement conference requirements in ¶¶ 2-4 of the Court's September 29, 2020 Order Scheduling
Settlement Conference (Dkt. No. 123), including the submission of confidential settlement letters.
Nor did the Court excuse counsel for the individual defendants from attending the October 13,
2020 settlement conference (or today's counsel-only preliminary teleconference). However, the
individual defendants failed to submit timely settlement letters and their counsel failed to attend
this morning's teleconference.

        It is hereby ORDERED that no later than October 9, 2020 at 5:00 p.m., the individual
defendants shall submit their confidential settlement letters and acknowledgement forms to
chambers at Moses_NYSDChambers@nysd.uscourts.gov in compliance with the Court's
September 29 Order, and serve the acknowledgement forms on counsel for all parties. In addition
to the information described in ¶ 3(a)-(d) of the September 29 Order, the settlement letters must
also disclose the existence and terms of any insurance policies that may provide coverage for
defense costs or indemnity in this action.

Dated: New York, New York
       October 8, 2020
                                             SO ORDERED.



                                             ____________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
